Exhibit 10.21

EXECUTION VERSION

 

COLLATERAL AGREEMENT

 

DATED AS OF
OCTOBER 20, 2006

 

MADE BY

 

UNIVERSAL COMPRESSION, INC.;

UNIVERSAL COMPRESSION HOLDINGS, INC.;

UCI COMPRESSOR HOLDING, L.P.;

AND

UCI MLP LP LLC

 

IN FAVOR OF

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
AS US ADMINISTRATIVE AGENT


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I Definitions

 

1

Section 1.01

 

Definitions

 

1

Section 1.02

 

Other Definitional Provisions

 

4

ARTICLE II Grant of Security Interest

 

4

Section 2.01

 

Grant of Security Interest

 

4

Section 2.02

 

Transfer of Pledged Securities

 

5

Section 2.03

 

No Subrogation

 

5

Section 2.04

 

Amendments, Etc. with respect to the Obligations

 

6

Section 2.05

 

Waivers

 

6

Section 2.06

 

Pledge Absolute and Unconditional

 

7

Section 2.07

 

Reinstatement

 

8

ARTICLE III Representations and Warranties

 

9

Section 3.01

 

Title; No Other Liens

 

9

Section 3.02

 

Perfected First Priority Liens

 

9

Section 3.03

 

Grantor Information

 

9

Section 3.04

 

Pledged Securities

 

9

Section 3.05

 

Instruments and Chattel Paper

 

10

Section 3.06

 

Truth of Information; Accounts

 

10

Section 3.07

 

Governmental Obligors

 

10

ARTICLE IV Covenants

 

10

Section 4.01

 

Maintenance of Perfected Security Interest; Further Documentation

 

10

Section 4.02

 

Changes in Locations, Name, Etc

 

11

Section 4.03

 

Pledged Securities

 

11

Section 4.04

 

Instruments and Tangible Chattel Paper

 

12

Section 4.05

 

Article 8 of the UCC

 

12

ARTICLE V Remedial Provisions

 

13

Section 5.01

 

UCC and Other Remedies

 

13

Section 5.02

 

Collections on Accounts, Etc

 

14

Section 5.03

 

Proceeds

 

14

Section 5.04

 

Pledged Securities

 

15

Section 5.05

 

Private Sales of Pledged Securities

 

17

Section 5.06

 

Deficiency

 

17

Section 5.07

 

Non-Judicial Enforcement

 

17

ARTICLE VI The US Administrative Agent

 

17

Section 6.01

 

US Administrative Agent’s Appointment as Attorney-in-Fact, Etc

 

17

Section 6.02

 

Duty of US Administrative Agent

 

19

Section 6.03

 

Filing of Financing Statements

 

19

Section 6.04

 

Authority of US Administrative Agent

 

20

ARTICLE VII Subordination of Indebtedness

 

20

Section 7.01

 

Subordination of All Grantor Claims

 

20

Section 7.02

 

Claims in Bankruptcy

 

20

Section 7.03

 

Payments Held in Trust

 

21

Section 7.04

 

Liens Subordinate

 

21

 

i


--------------------------------------------------------------------------------


 

Section 7.05

 

Notation of Records

 

21

ARTICLE VIII Miscellaneous

 

21

Section 8.01

 

Waiver

 

21

Section 8.02

 

Notices

 

22

Section 8.03

 

Amendments in Writing

 

22

Section 8.04

 

Successors and Assigns

 

22

Section 8.05

 

Survival; Revival; Reinstatement

 

22

Section 8.06

 

Counterparts; Integration; Effectiveness; Conflicts

 

23

Section 8.07

 

Severability

 

23

Section 8.08

 

Governing Law; Submission to Jurisdiction

 

23

Section 8.09

 

Headings

 

24

Section 8.10

 

Acknowledgments

 

24

Section 8.11

 

Additional Capital Stock

 

25

Section 8.12

 

Releases

 

25

Section 8.13

 

Acceptance

 

26

 

 

 

 

 

 

ANNEXES:

I                                            Form of Supplement

 

SCHEDULES:

1                                          Notice Addresses of Grantors

2                                          Description of Pledged Securities

3                                          Filings and Other Actions Required to
Perfect Security Interests

4                                          Location of Jurisdiction of
Organization and Chief Executive Office

ii


--------------------------------------------------------------------------------


This COLLATERAL AGREEMENT, dated as of October 20, 2006, is made by UNIVERSAL
COMPRESSION, INC., a Texas corporation (“UCI”), UNIVERSAL COMPRESSION HOLDINGS,
INC., a Delaware corporation (“Holdings”, and together with UCI, the “US
Borrowers”), UCI COMPRESSOR HOLDING, L.P., a Delaware limited partnership (“UCI
Compressor”) and UCI MLP LP LLC, a Delaware limited liability company
(collectively with the US Borrowers and UCI Compressor, the “Grantors”), in
favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, together with its successors in such capacity, the “US Administrative
Agent”), for the lenders and other financial institutions (the “Lenders”) from
time to time party to the Senior Secured Credit Agreement dated of even date
herewith (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UCI, Holdings, Universal Compression Canada, Limited
Partnership, a Nova Scotia limited partnership (“Universal Canada”) and UC
Canadian Partnership Holdings Company, a Nova Scotia unlimited liability company
(“UC Canadian Holdings”, and together with Universal Canada, the “Canadian
Borrowers”, and together with the US Borrowers, the “Borrowers”), the US
Administrative Agent, Wachovia Capital Finance Corporation (Canada), as Canadian
Administrative Agent, Deutsche Bank Trust Company Americas, as Syndication
Agent, Wachovia Capital Markets, LLC and Deutsche Bank Securities Inc., as the
Joint Lead Arrangers and Joint Lead Book Runners, and each of the other Agents
and Lenders party thereto.

R E C I T A L S

A.                                   The Borrowers have requested that the
Lenders provide certain loans to and extensions of credit on behalf of the
Borrowers.

B.                                     The Lenders have agreed to make such
loans and extensions of credit subject to the terms and conditions of the Credit
Agreement.

C.                                     It is a condition precedent and a
continuing covenant to the obligation of the Lenders to make their loans and
extensions of credit to the Borrowers under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the US
Administrative Agent for the ratable benefit of the Lenders.

D.                                    NOW, THEREFORE, in consideration of the
premises herein and to induce the US Administrative Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with the US Administrative Agent, for the ratable benefit of the Lenders,
as follows:

ARTICLE I
Definitions

Section 1.01                                Definitions.

(a)                                  As used in this Agreement, each term
defined above shall have the meaning indicated above.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms which
are defined in the UCC on the date hereof are used herein as so


--------------------------------------------------------------------------------


defined:  Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory, Payment Intangibles and Tangible Chattel Paper.

(b)                                 The following terms have the following
meanings:

“Account Debtor” means any Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

“Agreement” means this Collateral Agreement, as the same may from time to time
be amended, supplemented or otherwise modified.

“Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrowers and their Restricted Subsidiaries (including,
without limitation, all Indebtedness) of every kind or description arising out
of or outstanding under, advanced or issued pursuant, or evidenced by, the
Secured Documents, including, without limitation, the unpaid principal of and
interest on the Aggregate Credit Exposure and all other obligations and
liabilities of the Borrowers and their Restricted Subsidiaries (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrowers, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Secured Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, arising out of or outstanding under, advanced or issued
pursuant, or evidenced by, the Secured Documents, whether on account of
principal, interest, premium, reimbursement obligations, payments in respect of
an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable costs, fees and disbursements
that are required to be paid by the Borrowers pursuant to the terms of the
Credit Agreement).

“Borrowers” has the meaning assigned to such term in the preamble hereto.

“Canadian Borrowers” has the meaning assigned to such term in the preamble
hereto.

“Collateral” has the meaning assigned such term in Section 2.01.

“Credit Agreement” has the meaning assigned to such term in the preamble hereto.

“Grantor” has the meaning assigned to such term in the preamble hereto.

“Grantor Claims” has the meaning assigned to such term in Section 7.01.

“Holdings” has the meaning assigned to such term in the preamble hereto.

“Issuers” means the collective reference to each issuer of Pledged Securities.

“Lenders” has the meaning assigned to such term in the preamble hereto.

2


--------------------------------------------------------------------------------


“Pledged Securities” means: (a) the certificated Capital Stock described or
referred to in Schedule 2 (as the same may be supplemented from time to time
pursuant to a Supplement in substantially the form of Annex I); and (b) (i) the
certificates or instruments, if any, representing such certificated Capital
Stock, (ii) all dividends (cash, certificated Capital Stock or otherwise), cash,
instruments, rights to subscribe, purchase or sell and all other rights and
Property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such securities and interests, (iii)
all replacements, additions to and substitutions for any of the Property
referred to in this definition, including, without limitation, claims against
third parties, (iv) the proceeds, interest, profits and other income of or on
any of the Property referred to in this definition, (v) all security
entitlements in respect of any of the foregoing, if any and (vi) all books and
records relating to any of the Property referred to in this definition.

“Proceeds” means all “proceeds” as such term is defined in Section 9.102(65) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.

“Secured Creditors” means the collective reference to the US Administrative
Agent, the Issuing Banks, the Lenders and the Lenders and Affiliates of Lenders
that are parties to Secured Hedging Agreements.

“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Hedging Agreement and any other documents
made, delivered or given in connection with any of the foregoing.

“Secured Hedging Agreement” means any Hedging Agreement between any Borrower or
its Restricted Subsidiary and any Lender or any Affiliate of any Lender while
such Person (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith) is a Lender, including any Hedging Agreement between such Persons in
existence prior to the date hereof, but excluding any Hedging Agreement now
existing or hereafter arising in connection with the ABS Facility.  For the
avoidance of doubt, a Hedging Agreement ceases to be a Secured Hedging Agreement
if the Person that is the counterparty to the Borrower or its Restricted
Subsidiary under a Hedging Agreement ceases to be a Lender under the Credit
Agreement (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith ceases to be a Lender under the Credit Agreement).

“Securities Act” means the Securities Act of 1933, as amended.

“UC Canadian Holdings” has the meaning assigned to such term in the preamble
hereto.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Secured Creditors’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.

“UCI Compressor” has the meaning assigned to such term in the preamble hereto.

3


--------------------------------------------------------------------------------


“Universal Canada” has the meaning assigned to such term in the preamble hereto.

“US Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“US Borrowers” has the meaning assigned to such term in the preamble hereto.

Section 1.02                                Other Definitional Provisions.

(a)                                  The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, refer
to such Grantor’s Collateral or the relevant part thereof.

ARTICLE II
Grant of Security Interest

Section 2.01                                Grant of Security Interest.  Each
Grantor hereby pledges, assigns and transfers to the US Administrative Agent,
and hereby grants to the US Administrative Agent, for the ratable benefit of the
Secured Creditors, a security interest in all of the following Property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations:

(1)                                  all Accounts;

(2)                                  all Chattel Paper;

(3)                                  all Documents;

(4)                                  all Equipment;

(5)                                  all General Intangibles;

(6)                                  all Instruments;

(7)                                  all Inventory;

(8)                                  all Pledged Securities;

(9)                                  all books and records pertaining to the
Collateral; and

4


--------------------------------------------------------------------------------


(10)                            to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions), (ii)
motor vehicles, forklifts and trailers, (iii) voting equity interests in any
Foreign Subsidiary required to prevent the Collateral from including more than
65% of all voting equity interests in such Foreign Subsidiary, (iv) any general
intangibles or other rights arising under any contract, instrument, license or
other document if (but only to the extent that) the grant of a security interest
therein would constitute a material violation of a valid and enforceable
restriction in favor of a third party, unless and until all required consents
shall have been obtained, (v) Property owned by or assigned to the ABS
Subsidiaries and the Capital Stock of such ABS Subsidiaries; provided that, upon
the transfer of such Property to a Grantor, such Property shall become
Collateral, (vi) any Property subject to a Lien permitted by Section 10.02(b),
(c), (e) or (g) of the Credit Agreement, so long as such Lien is in effect, and
(vii) any Property owned by a member of the UCLP Group.

Section 2.02                                Transfer of Pledged Securities.  All
certificates or instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the US Administrative Agent or
a Person designated by the US Administrative Agent and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, and accompanied by any required transfer tax
stamps to effect the pledge of the Pledged Securities to the US Administrative
Agent.  Notwithstanding the preceding sentence, at the US Administrative Agent’s
discretion, all Pledged Securities must be delivered or transferred in such
manner as to permit the US Administrative Agent to be a “protected purchaser” to
the extent of its security interest as provided in Section 8.303 of the UCC (if
the US Administrative Agent otherwise qualifies as a protected purchaser).
During the continuance of an Event of Default, the US Administrative Agent shall
have the right, at any time in its discretion and without notice, to transfer to
or to register in the name of the US Administrative Agent or any of its nominees
any or all of the Pledged Securities, subject only to the revocable rights
specified in Section 5.05.  In addition, during the continuance of an Event of
Default, the US Administrative Agent shall have the right at any time to
exchange certificates or instruments representing or evidencing Pledged
Securities for certificates or instruments of smaller or larger denominations.

Section 2.03                                No Subrogation.  Notwithstanding any
payment made by any Grantor hereunder or any set-off or application of funds of
any Grantor by any Secured Creditor, no Grantor shall be entitled to be
subrogated to any of the rights of any Secured Creditor against any Borrower or
any other Grantor or any collateral security or pledge or guarantee or right of
offset held by any Secured Creditor for the payment of the Borrower Obligations,
nor shall any Grantor seek or be entitled to seek any indemnity, exoneration,
participation, contribution or reimbursement from any Borrower or any other
Grantor in respect of payments made by such Grantor hereunder, until all amounts
owing to the Secured Creditors on account of the Borrower Obligations are
irrevocably and indefeasibly paid in full in cash, no Letter of Credit is
outstanding (except for Letters of Credit secured by cash collateral as
permitted in Section 2.01(b)(iii) of the Credit Agreement) and all of the
Aggregate Commitments are terminated.  If

5


--------------------------------------------------------------------------------


any amount shall be paid to any Grantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been irrevocably
and indefeasibly paid in full in cash, any Letter of Credit is outstanding
(except for Letters of Credit secured by cash collateral as permitted in Section
2.01(b)(iii) of the Credit Agreement) or any of the Aggregate Commitments are in
effect, such amount shall be held by such Grantor in trust for the Secured
Creditors, and shall, forthwith upon receipt by such Grantor, be turned over to
the US Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the US Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in
accordance with Section 11.02(c) of the Credit Agreement.

Section 2.04                                Amendments, Etc. with respect to the
Obligations.  Each Grantor shall remain obligated hereunder, and such Grantor’s
obligations hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Grantor and
without notice to, demand upon or further assent by any Grantor (which notice,
demand and assent requirements are hereby expressly waived by such Grantor), (a)
any demand for payment of any of the Borrower Obligations made by any Secured
Creditor may be rescinded by such Secured Creditor or otherwise and any of the
Borrower Obligations continued; (b) the Borrower Obligations, the liability of
any other Person upon or for any part thereof or any collateral security or
pledge or guarantee therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by, or any indulgence
or forbearance in respect thereof granted by, any Secured Creditor; (c) any
Secured Document may be amended, modified, supplemented or terminated, in whole
or in part, as the Secured Creditors may deem advisable from time to time; (d)
any collateral security, pledge, guarantee or right of offset at any time held
by any Secured Creditor for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released; (e) any additional guarantors,
makers or endorsers of the Borrower Obligations may from time to time be
obligated on the Borrower Obligations or any additional security or collateral
for the payment and performance of the Borrower Obligations may from time to
time secure the Borrower Obligations; and (f) any other event shall occur which
constitutes a defense or release of sureties generally.  No Secured Creditor
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Borrower Obligations or for the pledge and
security grants contained in this ARTICLE II or any Property subject thereto.

Section 2.05                                Waivers.  Each Grantor hereby waives
any and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by any Secured Creditor
upon the pledge and security grants contained in this ARTICLE II or acceptance
of the pledge and security grants contained in this ARTICLE II; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the pledge and security grants contained in this ARTICLE II and no notice
of creation of the Borrower Obligations or any extension of credit already or
hereafter contracted by or extended to the Borrowers need be given to any
Grantor; and all dealings between any Borrower and any of the Grantors, on the
one hand, and the Secured Creditors, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
pledge and security grants contained in this ARTICLE II.  Each Grantor waives
diligence, presentment,

6


--------------------------------------------------------------------------------


protest, demand for payment and notice of default or nonpayment to or upon any
Borrower or any of the Grantors with respect to the Borrower Obligations.

Section 2.06                                Pledge Absolute and Unconditional.

(a)                                  Except as provided in Section 8.12, each
Grantor understands and agrees that the pledge and security grants contained in
this ARTICLE II is, and shall be construed as, a continuing, completed, absolute
and unconditional pledge and security grant, and each Grantor hereby waives any
defense of a surety or guarantor or Grantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of, any of the following:

(i)                                     the invalidity or unenforceability of
any Secured Document, any of the Borrower Obligations or any other collateral
security therefor or pledge or guarantee or right of offset with respect thereto
at any time or from time to time held by any Secured Creditor;

(ii)                                  any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Borrower or any other Person against any
Secured Creditor;

(iii)                               the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Borrower or any other Grantor or any other Person at any
time liable for the payment of all or part of the Borrower Obligations,
including any discharge of, or bar or stay against collecting, any Borrower
Obligation (or any part of them or interest therein) in or as a result of such
proceeding;

(iv)                              any sale, lease, assignment, exchange,
conveyance or transfer of any or all of the assets of any Borrower or any other
Grantor, or any changes in the shareholders of any Borrower or the Grantor;

(v)                                 any change in the corporate existence
(including its constitution, laws, rules, regulations or power), structure or
ownership of any Grantor;

(vi)                              the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Borrower Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other Lien, it
being recognized and agreed by each of the Grantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectibility or value of any of the Collateral for
the Borrower Obligations;

(vii)                           the absence of any attempt to collect the
Borrower Obligations or any part of them from any Grantor;

7


--------------------------------------------------------------------------------


(viii)                        (A) any Secured Creditor’s election, in any
proceeding instituted under chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or
grant of a Lien by the Borrowers, as debtor-in-possession, or extension of
credit, under Section 364 of the Bankruptcy Code; (C) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of any Secured
Creditor’s claim (or claims) for repayment of the Borrower Obligations; (D) any
use of cash collateral under Section 363 of the Bankruptcy Code; (E) any
agreement or stipulation as to the provision of adequate protection in any
bankruptcy proceeding; (F) the avoidance of any Lien in favor of the Secured
Creditors or any of them for any reason; or (G) failure by any Secured Creditor
to file or enforce a claim against any Borrower or any Borrower’s estate in any
bankruptcy or insolvency case or proceeding; or

(ix)                                any other circumstance or act whatsoever,
including any action or omission of the type described in Section 2.04 (with or
without notice to or knowledge of the Borrowers or such Grantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers for the Borrower Obligations, or of such Grantor
under the pledge and security grants contained in this ARTICLE II, in bankruptcy
or in any other instance.

(b)                                 When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, any
Secured Creditor may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against any Borrower, any other Grantor or any other Person or against
any collateral security or pledge or guarantee for the Borrower Obligations or
any right of offset with respect thereto, and any failure by any Secured
Creditor to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Borrower, any other Grantor or any other Person or
to realize upon any such collateral security or pledge or guarantee or to
exercise any such right of offset, or any release of any Borrower, any other
Grantor or any other Person or any such collateral security, guarantee or pledge
or right of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Creditor
against any Grantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Section 2.07                                Reinstatement.  The pledge and
security grants contained in this ARTICLE II shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by any Secured Creditor upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Grantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any Grantor or any substantial
part of its Property, or otherwise, all as though such payments had not been
made.

8


--------------------------------------------------------------------------------


ARTICLE III
Representations and Warranties

To induce the US Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder and to induce the Lenders (and their
Affiliates) to enter into Hedging Agreements with the Borrowers and their
Restricted Subsidiaries, each Grantor hereby represents and warrants to the US
Administrative Agent and each Lender that:

Section 3.01                                Title; No Other Liens.  Except for
Permitted Liens and the security interest granted to the US Administrative Agent
for the ratable benefit of the Secured Creditors pursuant to this Agreement,
such Grantor is the record and beneficial owner of its respective items of the
Collateral free and clear of any and all Liens and has the power to transfer
each item of the Collateral in which a Lien is granted by it hereunder, free and
clear of any Lien.  Except with respect to Liens permitted by Section 10.02(b),
(c), (e) or (g) of the Credit Agreement, no financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the US
Administrative Agent, for the ratable benefit of the Secured Creditors, pursuant
to this Agreement or the Security Instruments or as are filed to secure Liens
permitted by Section 10.02 of the Credit Agreement.

Section 3.02                                Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon the completion of
the filings and the other actions specified on Schedule 3 constitute valid
perfected security interests in all of the Collateral in favor of the US
Administrative Agent, for the ratable benefit of the Secured Creditors, as
collateral security for the Borrower Obligations, enforceable in accordance with
the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof, except, in each
case, for Liens expressly permitted by the Credit Agreement.

Section 3.03                                Grantor Information.  On the date
hereof, the correct legal name of such Grantor, such Grantor’s jurisdiction of
organization and organizational number, and the location(s) of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.

Section 3.04                                Pledged Securities.  The Pledged
Securities required to be pledged hereunder and under the Credit Agreement by
such Grantor are listed in Schedule 2.  The shares of Pledged Securities pledged
by such Grantor hereunder except for LP Units and Subordinated Units, constitute
all the issued and outstanding shares of all classes of the Capital Stock of
each Issuer owned by such Grantor that is a Domestic Subsidiary and 65% of all
the issued and outstanding shares of all classes of the Capital Stock of each
Issuer (except as otherwise noted on Schedule 2) that is a Foreign Subsidiary. 
All the shares of the Pledged Securities have been duly and validly issued and
are fully paid and nonassessable, and such Grantor is the record and beneficial
owner of, and has good title to, the Pledged Securities pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement, and has the
power to transfer the Pledged Securities in which a Lien is granted by it
hereunder, free and clear of any other Lien.

9


--------------------------------------------------------------------------------


Section 3.05                                Instruments and Chattel Paper.  Such
Grantor has delivered to the US Administrative Agent all Collateral constituting
any Instrument or Chattel Paper in excess of $1,000,000 that is required to be
delivered under Section 4.04.  No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the US Administrative Agent,
and the grant of a security interest in such Collateral in favor of the US
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.

Section 3.06                                Truth of Information; Accounts.  All
information with respect to the Collateral set forth in any schedule or
certificate at any time heretofore or hereafter furnished by such Grantor to the
US Administrative Agent is and will be true and correct in all material respects
as of the date furnished.  The place where each Grantor keeps its records
concerning the Accounts, Chattel Paper and Payment Intangibles is 4444
Brittmoore Road, Houston, Texas 77041.

Section 3.07                                Governmental Obligors.  None of the
Account Debtors on a material portion of such Grantor’s Accounts, Chattel Paper
or Payment Intangibles is a Governmental Authority.

ARTICLE IV
Covenants

Each Grantor covenants and agrees with the US Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Borrower
Obligations under the Credit Agreement shall have been paid in full in cash, no
Letter of Credit shall be outstanding (except for Letters of Credit secured by
cash collateral as permitted in Section 2.01(b)(iii) of the Credit Agreement)
and all of the Aggregate Commitments shall have terminated:

Section 4.01                                Maintenance of Perfected Security
Interest; Further Documentation.  Except as set forth in the Credit Agreement,
including, without limitation, any merger, consolidation, liquidation, sale,
assignment, transfer or other disposition permitted by Section 10.08 or 10.14 of
the Credit Agreement, each Grantor agrees that:

(a)                                  it shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.02 and shall defend such security interest
against the claims and demands of all Persons whomsoever;

(b)                                 it will furnish to the US Administrative
Agent and the Lenders from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the US Administrative Agent may reasonably request, all
in reasonable detail; and

(c)                                  at any time and from time to time, upon the
written request of the US Administrative Agent, and at the sole expense of such
Grantor, it will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the US
Administrative Agent may reasonably deem necessary for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the delivery of certificated
securities  and the filing of any

10


--------------------------------------------------------------------------------


financing or continuation statements under the UCC (or other similar domestic
laws) in effect in any jurisdiction with respect to the security interests
created hereby.

Section 4.02                                Changes in Locations, Name, Etc. 
Such Grantor recognizes that financing statements pertaining to the Collateral
have been or may be filed where such Grantor is organized.  Without limitation
of Section 9.03 of the Credit Agreement or any other covenant herein, such
Grantor will not cause or permit any change in its (a) corporate name, (b) its
identity or corporate structure or in the jurisdiction in which it is
incorporated or formed, (c) its jurisdiction of organization or its
organizational identification number in such jurisdiction of organization or (d)
its federal taxpayer identification number, unless, in each case, such Grantor
shall have first (i) notified the US Administrative Agent of such change prior
to the effective date of such change, and (ii) taken all action reasonably
requested by the US Administrative Agent for the purpose of maintaining the
perfection and priority of the US Administrative Agent’s security interests
under this Agreement.  In any notice furnished pursuant to this Section 4.02,
such Grantor will expressly state in a conspicuous manner that the notice is
required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection of the US Administrative Agent’s security interest in the Collateral.

Section 4.03                                Pledged Securities.  In the case of
each Grantor, such Grantor agrees that:

(a)                                  if such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Pledged Securities of any Issuer, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of the Pledged
Securities, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Secured Creditors, hold the same in trust for the Secured
Creditors, segregated from other Property of such Grantor, and deliver the same
forthwith to the US Administrative Agent in the exact form received, duly
indorsed by such Grantor to the US Administrative Agent, if required, together
with an undated stock power covering such certificate duly executed in blank by
such Grantor and with, if the US Administrative Agent so requests, signature
guaranteed, to be held by the US Administrative Agent, subject to the terms
hereof, as additional collateral security for the Borrower Obligations;
provided, that the foregoing shall apply to 65% of such shares or rights in the
case of an Issuer that is a Foreign Subsidiary;

(b)                                 without the prior written consent of the US
Administrative Agent, such Grantor will not (i) unless otherwise expressly
permitted hereby or under the other Loan Documents, vote to enable, or take any
other action to permit, any Issuer (other than UCLP) to issue any Capital Stock
of any nature or to issue any other securities convertible into or granting the
right to purchase or exchange for any Capital Stock of any nature of any Issuer,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Pledged Securities or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement), (iii)
except as set forth in the Credit Agreement, create, incur or permit to exist
any Lien or option in favor of, or any claim of any Person with respect to, any
of the

11


--------------------------------------------------------------------------------


Pledged Securities or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the US
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof;

(c)                                  in the case of each Grantor that is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
US Administrative Agent promptly in writing of the occurrence of any of the
events described in Section 4.03(a) with respect to the Pledged Securities
issued by it and (iii) the terms of Section 5.04(a) and Section 5.05 shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.04(d) or Section 5.05 with respect to the Pledged
Securities issued by it;

(d)                                 such Grantor shall furnish to the US
Administrative Agent such stock powers and other instruments as may be
reasonably required by the US Administrative Agent to assure the transferability
of the Pledged Securities when and as often as may be reasonably requested by
the US Administrative Agent; and

(e)                                  the Pledged Securities (except for LP Units
and Subordinated Units) will at all times constitute not less than 100% of the
Capital Stock of the Issuer thereof owned by any Grantor (or in the case of any
Issuer that is a Foreign Subsidiary, not less than 65% of the Capital Stock of
such Issuer (except as otherwise noted on Schedule 2)).  Such Grantor will not
permit any Issuer of any of the Pledged Securities (other than UCLP) to issue
any new shares of any class of Capital Stock of such Issuer unless such shares
are pledged pursuant to this Agreement.

(f)                                    Notwithstanding any contrary provision
contained in this Agreement, with respect to Issuers that are Foreign
Subsidiaries, the Grantors are required to pledge 65% of the Capital Stock of
such Issuers (except as otherwise noted on Schedule 2) and to deliver the
applicable stock certificates and stock powers duly executed in blank for such
Capital Stock to the US Administrative Agent but shall not be required to take
any additional actions to perfect the security interest of the Secured Creditors
in such Pledged Securities.

Section 4.04                                Instruments and Tangible Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper having
a value in excess of $1,000,000, such Instrument or Tangible Chattel Paper shall
be immediately delivered to the US Administrative Agent, duly endorsed in a
manner satisfactory to the US Administrative Agent, to be held as Collateral
pursuant to this Agreement.

Section 4.05                                Article 8 of the UCC.  To the extent
that any Grantor has opted into Article 8 of the UCC, such Grantor may not opt
out of Article 8 of the UCC without the prior written consent of the US
Administrative Agent.

12


--------------------------------------------------------------------------------


ARTICLE V
Remedial Provisions

Section 5.01                                UCC and Other Remedies.

(a)                                  Upon the occurrence and during the
continuance of an Event of Default, the US Administrative Agent, on behalf of
the Secured Creditors, may exercise, in addition to all other rights and
remedies granted to them in this Agreement, the other Loan Documents and in any
other instrument or agreement securing, evidencing or relating to the Borrower
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity.  Without limiting
the generality of the foregoing, the US Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Creditor or elsewhere upon such commercially reasonable terms and
conditions as it may deem advisable and at such commercially reasonable prices
as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  Any Secured Creditor shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Grantor, which right
or equity is hereby waived and released.  If applicable to any particular item
of Collateral, each Grantor further agrees, at the US Administrative Agent’s
request following an acceleration of the Indebtedness under Section 11.02(a) of
the Credit Agreement, to assemble the Collateral and make it available to the US
Administrative Agent at places which the US Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, unless
prohibited by agreements with unaffiliated third parties.  Any such sale or
transfer by the US Administrative Agent either to itself or to any other Person
shall, to the fullest extent permitted under applicable law, be absolutely free
from any claim of right by Grantor, including any equity or right of redemption,
stay or appraisal which Grantor has or may have under any rule of law,
regulation or statute now existing or hereafter adopted (and such Grantor hereby
waives any rights it may have in respect thereof).  Upon any such sale or
transfer, the US Administrative Agent shall have the right to deliver, assign
and transfer to the purchaser or transferee thereof the Collateral so sold or
transferred.  The US Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 5.01, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the US Administrative Agent and the Secured
Creditors hereunder, including, without limitation, reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the Borrower
Obligations, in accordance with the Credit Agreement, and only after such
application and after the payment by the US Administrative Agent of any other
amount required by any provision of law, including, without limitation, Section
9.615 of the UCC, need the US Administrative Agent account for the surplus, if
any, to any Grantor.  To the extent permitted by applicable law, each Grantor
waives all

13


--------------------------------------------------------------------------------


claims, damages and demands it may acquire against the US Administrative Agent
or any Secured Creditor arising out of the exercise by them of any rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

(b)                                 In the event that the US Administrative
Agent elects not to sell the Collateral, the US Administrative Agent retains its
rights to dispose of or utilize the Collateral or any part or parts thereof in
any manner authorized or permitted by law or in equity, and to apply the
proceeds of the same towards payment of the Borrower Obligations.  Each and
every method of disposition of the Collateral described in this Agreement shall
constitute disposition in a commercially reasonable manner.

(c)                                  The US Administrative Agent may appoint any
Person as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

Section 5.02                                Collections on Accounts, Etc.  The
US Administrative Agent hereby authorizes each Grantor to collect upon the
Collateral that is represented by Accounts, Instruments, Chattel Paper and
Payment Intangibles subject to the US Administrative Agent’s direction and
control, and the US Administrative Agent may curtail or terminate said authority
at any time after the occurrence and during the continuance of an Event of
Default.  Upon the request of the US Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify the Account Debtors that the applicable Accounts, Chattel Paper and
Payment Intangibles have been assigned to the US Administrative Agent for the
ratable benefit of the Secured Creditors and that payments in respect thereof
shall be made directly to the US Administrative Agent.  The US Administrative
Agent may in its own name or in the name of others communicate with the Account
Debtors to verify with them to its satisfaction the existence, amount and terms
of any such Accounts, Chattel Paper or Payment Intangibles.  Anything herein to
the contrary notwithstanding, each Grantor shall remain liable under each of its
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  Neither the US Administrative Agent nor any
Lender shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the US Administrative Agent or any Lender of any payment relating
thereto, nor shall the US Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto) to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

Section 5.03                                Proceeds.  If required by the US
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Collateral composed of Accounts,
Instruments, Chattel Paper and Payment Intangibles, when collected or received
by each Grantor, and any other cash or non-cash Proceeds received by each
Grantor upon the sale or other disposition of any Collateral, shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly indorsed

14


--------------------------------------------------------------------------------


by such Grantor to the US Administrative Agent if required, in a special
collateral account maintained by the US Administrative Agent, subject to
withdrawal by the US Administrative Agent for the ratable benefit of the Secured
Parties only, as hereinafter provided, and, until so turned over, shall be held
by such Grantor in trust for the US Administrative Agent for the ratable benefit
of the Secured Creditors, segregated from other funds of any such Grantor.  Each
deposit of any such Proceeds shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the
deposit.  All Proceeds (including, without limitation, Proceeds constituting
collections of Accounts, Chattel Paper, Instruments) while held by the US
Administrative Agent (or by any Grantor in trust for the US Administrative Agent
for the ratable benefit of the Secured Creditors) shall continue to be
collateral security for all of the Borrower Obligations and shall not constitute
payment thereof until applied as hereinafter provided.  At such intervals as may
be agreed upon by each Grantor and the US Administrative Agent, or, if an Event
of Default shall have occurred and be continuing, at any time at the US
Administrative Agent’s election, the US Administrative Agent shall apply all or
any part of the funds on deposit in said special collateral account on account
of the Borrower Obligations in such order as the US Administrative Agent may
elect, and any part of such funds which the US Administrative Agent elects not
so to apply and deems not required as collateral security for the Borrower
Obligations shall be paid over from time to time by the US Administrative Agent
to each Grantor or to whomsoever may be lawfully entitled to receive the same.

Section 5.04                                Pledged Securities.

(a)                                  Unless an Event of Default shall have
occurred and be continuing and the US Administrative Agent shall have given
notice to the relevant Grantor of the US Administrative Agent’s intent to
exercise its corresponding rights pursuant to Section 5.04(b), each Grantor
shall be permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Credit Agreement, and to exercise all voting, consent
and corporate rights with respect to the Pledged Securities; provided, however,
that no vote shall be cast, consent given or right exercised or other action
taken by such Grantor that would impair the Collateral or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document or, without the prior consent of the US Administrative Agent,
enable or permit any Issuer of Pledged Securities other than UCLP to issue any
Capital Stock or to issue any other securities convertible into or granting the
right to purchase or exchange for any Capital Stock of any Issuer of Pledged
Securities other than as permitted by the Credit Agreement.

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, upon notice by the US Administrative Agent
of its intent to exercise such rights to the relevant Grantor or Grantors, (i)
the US Administrative Agent shall have the right to receive any and all cash
dividends, payments, Property or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Borrower Obligations in
accordance with the Credit Agreement, and (ii) any or all of the Pledged
Securities shall be registered in the name of the US Administrative Agent or its
nominee, and (iii) the US Administrative Agent or its nominee may exercise (A)
all voting, consent, corporate and other rights pertaining to such Pledged
Securities at any meeting of shareholders (or other equivalent body) of the
relevant Issuer or Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner

15


--------------------------------------------------------------------------------


thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the US Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the US Administrative Agent may determine), all without liability
except to account for Property actually received by it, but the US
Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c)                                  In order to permit the US Administrative
Agent to exercise the voting and other consensual rights that it may be entitled
to exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the US
Administrative Agent all such proxies, dividend payment orders and other
instruments as the US Administrative Agent may from time to time reasonably
request and (ii) without limiting the effect of clause (i) above, such Grantor
hereby grants to the US Administrative Agent an irrevocable proxy to vote all or
any part of the Pledged Securities and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Securities would be
entitled (including giving or withholding written consents of shareholders
calling special meetings of shareholders and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Securities on the record books of the
Issuer thereof) by any other Person (including the Issuer of such Pledged
Securities or any officer or agent thereof) upon the occurrence and during the
continuance of an Event of Default and which proxy shall only terminate upon the
payment in full in cash of the Borrower Obligations under the Credit Agreement.

(d)                                 Each Grantor hereby authorizes and instructs
each Issuer of any Pledged Securities pledged by such Grantor hereunder to (i)
comply with any instruction received by it from the US Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the US Administrative Agent.

(e)                                  Upon the occurrence and during the
continuance of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of the Grantor in respect thereof to exercise the voting and other consensual
rights which such Grantor would otherwise be entitled to exercise with respect
to the Pledged Securities issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the US Administrative Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights, but the
US Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

16


--------------------------------------------------------------------------------


Section 5.05                                Private Sales of Pledged Securities.

(a)                                  Each Grantor recognizes that the US
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The US Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(b)                                 Each Grantor agrees to use its best
commercially reasonable efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales of all or any portion of
the Pledged Securities pursuant to this Section 5.05 valid and binding and in
compliance with any and all other applicable Governmental Requirements.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 5.05 will cause irreparable injury to the Secured Creditors, that the
Secured Creditors have no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section 5.05
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred or is continuing under the Credit Agreement.

Section 5.06                                Deficiency.  Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its obligations and the
fees and disbursements of any attorneys employed by the US Administrative Agent
or any Secured Creditor to collect such deficiency.

Section 5.07                                Non-Judicial Enforcement.  The US
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, each Grantor
expressly waives any and all legal rights which might otherwise require the US
Administrative Agent to enforce its rights by judicial process.

ARTICLE VI
The US Administrative Agent

Section 6.01                                US Administrative Agent’s
Appointment as Attorney-in-Fact, Etc.

(a)                                  Anything in this Section 6.01(a) to the
contrary notwithstanding, the US Administrative Agent agrees that it will not
exercise any rights under the power of attorney

17


--------------------------------------------------------------------------------


provided for in this Section 6.01(a) unless an Event of Default shall have
occurred and be continuing.  Each Grantor hereby irrevocably constitutes and
appoints the US Administrative Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all reasonably appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
US Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i)                                     unless being disputed under Section
9.03(a) of the Credit Agreement, pay or discharge Taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement or any other Loan Document
and pay all or any part of the premiums therefor and the costs thereof;

(ii)                                  execute, in connection with any sale
provided for in Section 5.01 or Section 5.05, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the US Administrative Agent or as the US
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) in
the name of such Grantor or its own name, or otherwise, take possession of and
indorse and collect any check, draft, note, acceptance or other instrument for
the payment of moneys due with respect to any Collateral and commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (D) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the US
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the US Administrative Agent were
the absolute owner thereof for all purposes, and do, at the US Administrative
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the US Administrative Agent deems necessary to
protect, preserve or realize upon the Collateral and the US Administrative
Agent’s and the Secured Creditors’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the US Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

18


--------------------------------------------------------------------------------


(c)                                  The reasonable expenses of the US
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 6.01, together with interest thereon at a rate per annum equal
to the Post-Default Rate, but in no event to exceed the Highest Lawful Rate,
from the date of payment by the US Administrative Agent to the date reimbursed
by the relevant Grantor, shall be payable by such Grantor to the US
Administrative Agent on demand.

(d)                                 All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.02                                Duty of US Administrative Agent. 
The US Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9.207 of the UCC or otherwise, shall be to deal with it in the same manner as
the US Administrative Agent deals with similar Property for its own account and
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral.  To the fullest extent permitted under applicable law,
neither the US Administrative Agent, any Secured Creditor nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the US Administrative Agent and the Secured Creditors
hereunder are solely to protect the US Administrative Agent’s and the Secured
Creditors’ interests in the Collateral and shall not impose any duty upon the US
Administrative Agent or any Secured Creditor to exercise any such powers.  The
US Administrative Agent and the Secured Creditors shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.  To the fullest extent
permitted by applicable law, the US Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Borrower Obligations, or to take any steps necessary to
preserve any rights against any Grantor or other Person or ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not it has or is deemed
to have knowledge of such matters.  Each Grantor, to the extent permitted by
applicable law, waives any right of marshaling in respect of any and all
Collateral, and waives any right to require the US Administrative Agent or any
Secured Creditor to proceed against any Grantor or other Person, exhaust any
Collateral or enforce any other remedy which the US Administrative Agent or any
Secured Creditor now has or may hereafter have against each Grantor, any Grantor
or other Person.

Section 6.03                                Filing of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Grantor authorizes the US
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral

19


--------------------------------------------------------------------------------


in such form and in such offices as the US Administrative Agent reasonably
determines appropriate to perfect the security interests of the US
Administrative Agent under this Agreement.  A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.

Section 6.04                                Authority of US Administrative
Agent.  Each Grantor acknowledges that the rights and responsibilities of the US
Administrative Agent under this Agreement with respect to any action taken by
the US Administrative Agent or the exercise or non-exercise by the US
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the US Administrative Agent and the Secured
Creditors, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
US Administrative Agent and the Grantors, the US Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Creditors with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

ARTICLE VII
Subordination of Indebtedness

Section 7.01                                Subordination of All Grantor
Claims.  As used herein, the term “Grantor Claims” shall mean all debts and
obligations of the Borrowers or any other Grantor to any other Grantor, whether
such debts and obligations now exist or are hereafter incurred or arise, or
whether the obligation of the debtor thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or obligations be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or obligations may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by.  Except
for payments permitted by the Credit Agreement, after and during the
continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Grantor Claims.

Section 7.02                                Claims in Bankruptcy.  In the event
of receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or
other insolvency proceedings involving any Grantor, the US Administrative Agent
on behalf of the US Administrative Agent and the Secured Creditors shall have
the right to prove their claim in any proceeding, so as to establish their
rights hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon Grantor
Claims.  Each Grantor hereby assigns such dividends and payments to the US
Administrative Agent for the benefit of the US Administrative Agent and the
Secured Creditors for application against the Borrower Obligations as provided
under the Credit Agreement.  Should any Agent or Secured Creditor receive, for
application upon the Borrower Obligations, any such dividend or payment which is
otherwise payable to any Grantor, and which, as between such Grantors, shall
constitute a credit upon the Grantor Claims, then upon payment in full in cash
of the Borrower Obligations, the expiration of all Letters of Credit outstanding
under the Credit Agreement (except for Letters of Credit secured by cash
collateral as permitted in Section 2.01(b)(iii) of the Credit Agreement) and the

20


--------------------------------------------------------------------------------


termination of all of the Aggregate Commitments, the intended recipient shall
become subrogated to the rights of the US Administrative Agent and the Secured
Creditors to the extent that such payments to the US Administrative Agent and
the Lenders on the Grantor Claims have contributed toward the liquidation of the
Borrower Obligations, and such subrogation shall be with respect to that
proportion of the Borrower Obligations which would have been unpaid if the US
Administrative Agent and the Secured Creditors had not received dividends or
payments upon the Grantor Claims.

Section 7.03                                Payments Held in Trust.  In the
event that notwithstanding Section 7.01 and Section 7.02, any Grantor should
receive any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the US Administrative Agent
and the Secured Creditors an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the US Administrative Agent, for the benefit of the
Secured Creditors; and each Grantor covenants promptly to pay the same to the US
Administrative Agent.

Section 7.04                                Liens Subordinate.  Each Grantor
agrees that, until the Borrower Obligations are paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit secured by cash
collateral as permitted in Section 2.01(b)(iii) of the Credit Agreement) and the
termination of all of the Aggregate Commitments, any Liens securing payment of
the Grantor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Borrower Obligations, regardless of whether such
encumbrances in favor of such Grantor, the US Administrative Agent or any
Secured Creditor presently exist or are hereafter created or attach.  Without
the prior written consent of the US Administrative Agent, no Grantor, during the
period in which any of the Borrower Obligations are outstanding or the Aggregate
Commitments are in effect, shall (a) exercise or enforce any creditor’s right it
may have against any debtor in respect of the Grantor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.

Section 7.05                                Notation of Records.  Upon the
request of the US Administrative Agent, all promissory notes and all accounts
receivable ledgers or other evidence of the Grantor Claims accepted by or held
by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

ARTICLE VIII
Miscellaneous

Section 8.01                                Waiver.  No failure on the part of
the US Administrative Agent or any Secured Creditor to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power,
privilege or remedy or any abandonment or discontinuance of steps to enforce
such right, power, privilege or remedy under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, privilege or remedy under this Agreement or any
other Loan Document preclude or be construed as a waiver of any other or further
exercise thereof or the exercise of any other right, power, privilege

21


--------------------------------------------------------------------------------


or remedy.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by law or equity

Section 8.02                                Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 13.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1.

Section 8.03                                Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 13.04 of the Credit
Agreement.

Section 8.04                                Successors and Assigns.  The
provisions of this Agreement shall be binding upon the Grantors and their
successors and permitted assigns and shall inure to the benefit of the US
Administrative Agent and the Secured Creditors and their respective successors
and permitted assigns; provided that no Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the US Administrative Agent and the Lenders unless otherwise
permitted by the terms of the Credit Agreement or this Agreement, and any such
purported assignment, transfer or delegation shall be null and void.

Section 8.05                                Survival; Revival; Reinstatement.

(a)                                  All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document to which it is a party shall be considered to have been
relied upon by the US Administrative Agent, the other Agents, the Issuing Bank
and the Lenders and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the US Administrative Agent, the other Agents, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Aggregate Commitments have not expired or
terminated.

(b)                                 To the extent that any payments on the
Borrower Obligations or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Borrower
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the US Administrative Agent’s and the Secured
Creditors’ Liens, security interests, rights, powers and remedies under this
Agreement and each other Loan Document shall continue in full force and effect. 
In such event, each Loan Document shall be automatically reinstated and the
Grantors shall take such action as may be reasonably requested by the US
Administrative Agent and the Secured Creditors to effect such reinstatement.

22


--------------------------------------------------------------------------------


Section 8.06                                Counterparts; Integration;
Effectiveness; Conflicts.

(a)                                  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

(b)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE
ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THIS AGREEMENT AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c)                                  This Agreement shall become effective when
it shall have been executed by the US Administrative Agent and when the US
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

(d)                                 In the event of a conflict between the
provisions hereof and the provisions of the Credit Agreement, the provisions of
the Credit Agreement shall control.

Section 8.07                                Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 8.08                                Governing Law; Submission to
Jurisdiction.

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH

23


--------------------------------------------------------------------------------


RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND
DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY
COURT OTHERWISE HAVING JURISDICTION.

(c)                                  EACH GRANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH GRANTOR AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO
OR AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING.

(d)                                 NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE GRANTORS IN ANY OTHER JURISDICTION.

(e)                                  EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY
INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii)
CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF THE ADMINISTRATIVE
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 8.08.

Section 8.09                                Headings.  Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

Section 8.10                                Acknowledgments.  Each Grantor
hereby acknowledges that:

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

(b)                                 neither the US Administrative Agent nor any
Secured Creditor has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on

24


--------------------------------------------------------------------------------


the one hand, and the US Administrative Agent and Secured Creditors, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor;

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Creditors or among the Grantors and the
Secured Creditors; and

(d)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement, the Security Instruments and
the other Loan Documents and agrees that it is charged with notice and knowledge
of the terms of this Agreement, the Security Instruments and the other Loan
Documents; that it has in fact read this Agreement, the Security Instruments and
the other Loan Documents and is fully informed and has full notice and knowledge
of the terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Instruments; and has received
the advice of its attorney in entering into this Agreement and the Security
Instruments; and that it recognizes that certain of the terms of this Agreement
and the Security Instruments result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

Section 8.11                                Additional Capital Stock.  Each
Grantor that is required to pledge certificated Capital Stock of its
Subsidiaries shall execute and deliver a Supplement in the form of Annex I
hereto, if such certificated Capital Stock was not previously pledged.

Section 8.12                                Releases.

(a)                                  Full Release.  The grant of a security
interest hereunder and all of rights, powers and remedies in connection herewith
shall remain in full force and effect until the US Administrative Agent has (i)
retransferred and delivered all Collateral in its possession to the Grantors,
and (ii) executed a written release or termination statement and reassigned to
the Grantors without recourse or warranty any remaining Collateral and all
rights conveyed hereby.  Pursuant to the satisfaction of the conditions set
forth in Section 9.09(b) of the Credit Agreement or upon the complete payment of
the Borrower Obligations under the Credit Agreement (except for Letters of
Credit secured by cash collateral as permitted in Section 2.01(b)(iii) of the
Credit Agreement) and the compliance by the Grantors with all covenants and
agreements hereof and the termination of the Aggregate Commitments, the US
Administrative Agent, at the written request and expense of the Borrowers, will
promptly release, reassign and transfer the Collateral to the Grantors and
declare this Agreement to be of no further force or effect.

(b)                                 Partial Release.  Notwithstanding anything
contained herein to the contrary, the Grantors are authorized to release any
Collateral that is sold, leased, assigned, exchanged, conveyed, transferred or
otherwise disposed of in compliance with Sections 10.08, 10.11 and 10.14 of the
Credit Agreement at which point the liens and security interests shall

25


--------------------------------------------------------------------------------


terminate with respect to such Collateral and this Agreement shall have no
further force or effect with respect to such released Collateral; provided that
so long as the lien in favor of the US Administrative Agent continues in the
proceeds of such sale, lease, assignment, exchange, conveyance, transfer or
other disposal of such Collateral, or to the extent such Collateral is sold,
leased, assigned, exchanged, conveyed, transferred or otherwise disposed of to
any Borrower or any Subsidiary Guarantor, such lien continues in such
Collateral.

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9.620 of the UCC, no action taken or
omission to act by the US Administrative Agent or the Secured Creditors
hereunder, including, without limitation, any exercise of voting or consensual
rights or any other action taken or inaction, shall be deemed to constitute a
retention of the Collateral in satisfaction of the Borrower Obligations or
otherwise to be in full satisfaction of the Borrower Obligations, and the
Borrower Obligations shall remain in full force and effect, until the US
Administrative Agent and the Secured Creditors shall have applied payments
(including, without limitation, collections from Collateral) towards the
Borrower Obligations in the full amount then outstanding or until such
subsequent time as is provided in Section 8.12(a).

Section 8.13                                Acceptance.  Each Grantor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the part
of the US Administrative Agent and the Secured Creditors being conclusively
presumed by their request for this Agreement and delivery of the same to the US
Administrative Agent.

[SIGNATURE PAGES TO FOLLOW]

26


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:

UNIVERSAL COMPRESSION, INC.

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

UNIVERSAL COMPRESSION HOLDINGS,

 

INC.

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

UCI COMPRESSOR HOLDING, L.P.

 

 

 

By:

UCI LEASING HOLDING GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

UCI MLP LP LLC

 

 

 

 

 

By:

/s/ Pamela Jasinki

 

Name:

Pamela A. Jasinski

 

Title:

Manager

 

Signature Page – Collateral Agreement


--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

 

 

of the date hereof by:

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Todd Schanzlin

 

Name:

Todd Schanzlin

 

Title:

Vice President

 

 

Acknowledgment Page – Collateral Agreement


--------------------------------------------------------------------------------